                                         Entered on Docket
                                         April 19, 2021
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA




                                       The Relief Sought in the following order is DENIED.
                                       Signed: April 19, 2021




                                             _____________________________________________
                                             Roger L. Efremsky
                                             U.S. Bankruptcy Judge




Case: 20-10641   Doc# 25   Filed: 04/19/21     Entered: 04/19/21 09:40:46     Page 1 of 2
 1                                 COURT SERVICE LIST
 2   *NONE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                2

     Case: 20-10641   Doc# 25   Filed:        ORDEREntered:
                                         04/19/21             04/19/21 09:40:46   Page 2 of 2
